DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 7, filed 1/20/2022, with respect to the rejection(s) of claim(s) 14-19 under 35 USC 103 have been fully considered and are persuasive. Specifically, Ingram and Boehringer are silent as to the apparatus comprising a modulating layer formed from an open-cell reticulated foam. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Boehringer and Chao. Accordingly, this action is Second Non-Final.
Claims 1-7, 8-13, and 20-26 were previously withdrawn, and Claims 14-19 are examined on the merit
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Boehringer et al (US 7951124 B2, hereinafter 'Boehringer') in view of Chao (US 20160158066 A1).
Regarding Claim 14, Boehringer discloses an apparatus (figures 3a-e, wound contact device 300) for disrupting debris in a tissue site, the apparatus comprising: 
a modulating layer (figures 3a-e, wound contact layer 320) formed configured to be positioned adjacent the tissue site (col 7 lines 31-33, “wound contact layer 320 is proximate to the wound and the structured material 302”);
a macro-column layer (figures 3a-e, structured material 302) formed from a felted foam (col 8 lines 13-14, “the structured material 302 is formed from polyester needle felt “) and having a plurality of through- holes (figures 3d-e, void 304) separated from each other by walls (figures 3d-e, sidewalls 308), the macro-column layer configured to be positioned adjacent to the modulating layer (col 7 lines 31-33, “wound contact layer 320 is proximate to the wound and the structured material 302”) 
wherein the through-holes are configured to form nodules in the tissue site in response to negative pressure (referring figures 4b-c and [0061], the wound contact device 300 presses wound surface 400 by suction and encourages tissue growth 410 forming nodules).
Boehringer does not discloses the modulating layer formed from an open-cell reticulated foam.
In the same filed of endeavor, Chao teaches a negative pressure wound dressing (a device as shown in figure) comprises wound contacting layer 400 formed from an open-cell reticulated foam ([0033] “wound contacting layer 400 is a porous foam and includes a plurality of interconnected cells or pores that act as flow channels. The porous foam can be polyurethane, open-cell, reticulated foam”)
Chao provides the wound contacting layer 400 formed of a porous foam made of open-cell reticulated foam in order to provides a plurality of flow channels or pathways that are interconnected to improve distribution of fluids provided to and removed from the area of tissue around the manifold, and the open-cell reticulated foam is suitable material for providing flow channel and bio compatibly capable of being placed in contact with the tissue site ([0033]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the wound contact layer of Boehringer to incorporate the teachings of Chao and provides the wound contact layer formed from an open-cell reticulated foam in order to provide flow channels while the layer is adjacent to the tissue site.
Regarding Claim 15, Boehringer, as modified by Chao, teaches the device according to Claim 14.
Boehringer does not disclose the device comprising a retainer layer configured to be positioned adjacent to and covering the macro-column layer.
Chao teaches the device comprising a retainer layer (figure backing layer 100) configured to be positioned adjacent to and covering the macro-column layer (according to figure, backing layer 100 covers all the structures of wound dressing). 
Chao provides the backing layer disposed above the wound dressing structure in order to form a fluid seal environment around epidermis of the wound which prevents pollutants from entering the wound and fix the dressing above the wound and maintaining negative pressure within the wound ([0029]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the wound contact device of Boehringer to incorporate the teachings of Chao and provides the retainer layer configured to be positioned adjacent to and covering the macro-column layer in order to prevent the wound exposed from pollutants and maintaining the negative pressure within the wound.
Regarding Claim 16, Boehringer, as modified by Chao, teaches the device according to Claim 14.
Boehringer further discloses the modulating layer and the macro-column layer form an integral layer (col 7 lines 40-41, “the wound contact layer can be integrally formed with the structured material 302”)
Regarding Claim 17, Boehringer, as modified by Chao, teaches the device according to Claim 14.
Boehringer does not disclose a thickness of the macro-column layer is between about 8 mm and about 15 mm, and the thickness of the modulating layer is between about 0.5 mm and about 2 mm. 
However, Boehringer discloses a thickness of the macro-column layer is between about 1.0 mm to about 1.5 mm (col 8 lines 14-15), and the thickness of the modulating layer is between about 0.51 mm (col 9 lines 22-23) and 0.0127 mm.
Boehringer discloses the macro-column layer (figure 3a-e, structured material 302) comprises void permits spaces for tissue growth, and the structure material of the device is sufficiently physically rugged to resist flattening when forces are imposed to press the wound contact device against the wound surface while maintaining permeability which allows the communication of suction and allowing the fluids to be drawn from the wound (col 4 line 48 – col 5 line 8). Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the device of Boehringer as modified by Chao by making the thickness of macro-column layer between about 8 mm and about 15 mm as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of  the claimed invention to modify the thickness of Boehringer, as modified by Chao, from between 0.51 mm and 0.0127mm to between 2 mm and 0.5 mm as applicant appears to have placed no criticality on the claimed range (pp [0082] modulating layer 117 may be about 2 mm and the thickness 125 may be about 1.5 mm and about 2mm) and Boehringer discloses the wound contact layer is relatively thinner than the structured material and configured to form nodules in response of negative pressure (referring figures 4b-c and [0061], the wound contact device 300 presses wound surface 400 by suction and encourages tissue growth 410 forming nodules), which relatively pertinent to problem posed by Applicant and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
Regarding Claim 18, Boehringer, as modified by Chao, teaches the device according to Claim 14.
Boehringer, as modified by Chao, does not discloses a firmness factor (FF) of the macro-column layer is between about 3 and about 5 and the firmness factor of the modulating layer is about 1.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Boehringer, as modified by Chao, to have the macro-column layer is between about 3 and about 5 and the firmness factor of the modulating layer is about 1 since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Boehringer, as modified by Chao, would not operate differently with the claimed dimension and since the macro-column layer (structured material 302) and modulating layer (wound contact layer 320) of Boehringer is intended to position over the wound and while resisting flattening when negative pressure is imposed to press the wound contact device against the wound surface (col 4 lines 58-51). 
Regarding Claim 19, Boehringer, as modified by Chao, teaches the device according to Claim 14.
Boehringer further discloses the modulating layer is a continuous layer (referring figure 3a, the wound contact layer is formed of thin continuous layer).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tuck et al (US-20170135862-A1) teaches perforated layer
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH HAN whose telephone number is (571)272-2545. The examiner can normally be reached M-F 0900-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J Weiss can be reached on (571)270-1755. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.H./Examiner, Art Unit 3781                                                                                                                                                                                                        

/KAI H WENG/               Examiner, Art Unit 3781